Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 20, 2019

                                           No. 04-19-00110-CV

                                       IN RE ACADEMY, LTD.

                                    Original Mandamus Proceeding 1

                                                  ORDER

        Relator filed a letter with this court on March 13, 2019 asking this court to dismiss its
petition for writ of mandamus. We grant the request and dismiss the petition for writ of mandamus.

        It is so ORDERED on March 20, 2019.



                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI23341, styled Chris Ward, et al. v. Academy, Ltd. d/b/a Academy
Sports + Outdoors, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Angelica
Jimenez presiding.